Citation Nr: 0105717	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total evaluation for 
nonservice-connected disability pension benefits, including 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from June 1963 to 
February 1966.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a permanent and total 
evaluation for nonservice-connected disability pension 
benefits, including extra-schedular consideration under 
38 C.F.R. § 3.321(b)(2).  

REMAND

The veteran contends that he is unable to obtain or maintain 
employment due to his nonservice-connected disabilities.  In 
Roberts v. Derwinski, 2 Vet. App. 387 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that "[b]efore a permanent and total 
disability evaluation can be awarded, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage impairment caused by each 
disability."  Id. at 390.

The veteran has applied for non-service connected pension 
based on permanent and total disability pursuant to 38 
U.S.C.A. § 1521 (West 1991).  Eligibility depends on meeting 
two tests: service during a period of war, and permanent and 
total disability.  The veteran may show permanent and total 
disability in one of two ways: 1) he is unemployable as a 
result of a lifetime disability (unemployability standard), 
or 2) the lifetime disability is one that would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (average person 
standard).  See Brown v. Derwinski, 2 Vet. App. 444 (1992).

Further development will be required to determine whether the 
veteran demonstrates a permanent and total disability 
pursuant to either of the above standards.

In making its determination, the RO evaluated the veteran's 
non-service connected disabilities as:  right shoulder, mild 
A-C joint separation, rated as 20 percent disabling; left 
shoulder, slight A-C joint separation, rated as 20 percent 
disabling; diabetes mellitus, rated as 10 percent disabling; 
mild obstructive pulmonary disease with asthma, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; bilateral calcaneal spur, rated as 10 percent 
disabling; and osteoarthritis, of the hip, feet, knees, and 
hands, rated as noncompensable.  The combined non-service 
connected rating was 60 percent.

The VA and private treatment records, however, have noted 
that, in addition to the rated disorders, the veteran has 
complained of anxiety, depression, a back disorder, a left 
knee disorder, and hearing loss; in fact, depression and 
moderate defective hearing were diagnosed by the VA in 1999.  
On that point, in October 2000, the appellant's 
representative argued that although the appellant had been 
afforded a VA general medical examination in January 1999, he 
was not afforded a VA psychiatric examination, audiometric 
examination, nor orthopedic examination.  

In the same statement, the veteran's representative further 
argued that although the veteran had reportedly filed for SSI 
benefits through the Social Security Administration, no 
attempt was made to obtain these records and associate them 
with the claims file. 

Finally, the veteran has provided some medical records from 
VA and private health care providers dated through August 
1999.  It does not appear that an effort was made to gather 
any of the more recent records from these sources.

Accordingly, the case is REMANDED for the following 
developments:

1.  In all development undertaken herein, 
the RO must assure compliance with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

The RO should ask the veteran if he has 
received any other relevant treatment 
(private or VA) or examinations for any 
of his disorders.  After obtaining any 
necessary authorizations, the RO should 
request such records.  If private 
treatment is reported and those records 
prove to be unobtainable by the RO, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2000).

2.  The appellant should be asked by the 
RO whether he is in receipt of, or has 
applied for Social Security disability 
benefits.   If the veteran answers in the 
affirmative, the RO should obtain from 
the Social Security Administration copies 
of their entire file on the veteran, 
including any medical and administrative 
records used in determining the veteran's 
initial and continued entitlement to 
disability insurance benefits, if any.

3.  The RO should schedule the veteran 
for appropriate examinations to identify, 
and evaluate, all disabilities.  These 
examinations should, at a minimum, 
include a psychiatric examination, an 
audiometric examination, and an 
orthopedic examination.  All indicated 
tests and studies should be done.  In 
addition, the examiner(s) should render 
an opinion as to the severity of each 
disability found and the effect each 
disability has, whether singularly or in 
combination, on the veteran's 
employability.

4.  The RO should then readjudicate the 
veteran's claim.  To the extent the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case.  The appellant and his 
representative should have an opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim. No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


